DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 6 last paragraph and page 7 lines 13-16, filed 12/15/20, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of 10/5/20 has been withdrawn.  Claim 2 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant has rewritten claim 2 in independent form.  Thus, claim 2 is in condition for allowance.  Reasons for allowance for claim 2 was provided in the office action filed 10/5/20.   Examiner acknowledges new claims 3 and 4.

Allowable Subject Matter

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance for allowance for claim 1.  Prior art could not be found for the features a threshold value resetting unit configured to reset the threshold value to a value between the maximum value and the minimum value of the eyelid opening of the driver recognized by the eyelid opening recognition unit, if the maximum value has not become greater than or equal to the threshold value for a period corresponding to a predetermined number of times of eyelid opening and closing, or if the minimum value has not become less than or equal to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






G.D.
February 23, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664